Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY ASSEMBLY

Examiner: Adam Arciero	S.N. 16/270,282	Art Unit 1727	        December 4, 2021 

DETAILED ACTION
Applicant's response filed on October 04, 2021 has been entered. Claims 1-20 are currently pending. Claims 1 and 13-14 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kraznov et al. on claims 1-5, 7-8, 13-15 and 17-20 are withdrawn because Applicant has amended the independent claims. The rejections over claims 9 and 11-12 stand.
Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraznov et al. (US 2009/0136839 A1).
As to Claim 9, Kraznov et al. discloses a method for making a battery assembly, comprising: providing first and second battery cells 24a stacked on substrates 28,28b and having their respective first and second set of active layers (cathode layer, anode 38a,40a and 38b,40b facing each other symmetrically; providing a lateral contact 60a coupled directly to the first and second battery; providing an encapsulation layer (shown in reproduced Fig. 6B below) that completely covers the first and second sets of active materials (Abstract and Fig. 6B).

    PNG
    media_image1.png
    481
    714
    media_image1.png
    Greyscale

Kraznov et al. does not specifically disclose wherein there are two encapsulation layers that are directly bonded to each other.  However, the courts have held that the mere duplication of parts has no patentable significance unless a new or unexpected result is produced.  See MPEP 2144.04, VI, B.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the encapsulation layer of Kraznov et al. to comprise two encapsulation layers bonded to each other because Kraznov et al. teaches that a thin film battery with high energy density and specific energy levels can be achieved (paragraph [0006]).
prima facie case of obviousness exists.  See MPEP 2144.05, I.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the encapsulation layers of Kraznov et al. to comprise the claimed thicknesses because Kraznov et al. teaches that a thin film battery with high energy density and specific energy levels can be achieved (paragraph [0006]).

The claim rejections under 35 USC 103(a) as being unpatentable over Kraznov et al. and Liang et al. on claims 6 and 16 are withdrawn because Applicant has amended the independent claims. The rejection over claim 10 stands.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraznov et al. (US 2009/0136839 A1) as applied to claims 9 and 11-12 above and in further view of Liang et al. (US 2011/0076550 A1).
As to Claim 10, Kraznov et al. does not specifically disclose how the encapsulation layer is made.
However, Liang et al. teaches of a heating and cooling step (annealing) o the polymer elastic encapsulation layer 80 (paragraphs [0064]-[0065]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to anneal the encapsulation layers of modified Kraznov et al. because Liang et al. teaches that is how the final shape of the layers can be formed (paragraph [0064]).
Response to Arguments
Applicant's arguments filed October 04, 2021 have been fully considered but they are not persuasive. 
Applicant’s principle arguments are:
a) Kraznov does not disclose or teach the method of forming an encapsulation layer for each battery (claim 9).

In response to Applicant’s arguments, please consider the following comments:
a) The use of one encapsulation layer versus two identical encapsulation layers has no patentable significance as the courts have held that the mere duplication of parts has no patentable significance unless a new or unexpected result is produced.  See MPEP 2144.04, VI, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the encapsulation layer of Kraznov et al. to comprise two encapsulation layers bonded to each other because Kraznov et al. teaches that a thin film battery with high energy density and specific energy levels can be achieved (paragraph [0006]).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior arts of record, Kraznov and Liang, do not specifically disclose, .
Claims 1-8 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Kraznov and Liang, do not specifically disclose, teach, or fairly suggest the claimed battery assembly wherein the first battery includes forming a first anode contact and a first cathode contact, wherein the first anode contact extends to adjacent sides of the first battery and wherein the first cathode contact extends to adjacent sides of the first battery; and wherein the second battery is formed to include a second anode contact that extends to adjacent sides of the second battery and a cathode contact that extends to adjacent sides of the second battery (claims 1 and 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727